United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1260
Issued: November 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 27, 2011 appellant filed a timely appeal from a February 10, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Because more than 180
days elapsed from the most recent merit decision of July 14, 2010 to the filing of this appeal, the
Board lacks jurisdiction to review the merits of her claim pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for
reconsideration of her claim under 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

For OWCP decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal
of its decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
Appellant, a 43-year-old postal clerk, filed a Form CA-2 claim for benefits on March 17,
2010, alleging that she developed a herniated disc condition causally related to employment
factors.
On May 21, 2010 OWCP advised appellant that it required additional factual and medical
evidence to determine whether she was eligible for compensation benefits. It asked her to submit
a comprehensive report from a treating physician describing her symptoms and the medical
reasons for her condition, as well as an opinion as to whether her claimed condition was causally
related to her federal employment. OWCP requested that appellant submit this evidence within
30 days.
Appellant submitted a February 22, 2010 surgical report from Dr. Mark A. Frye, a Boardcertified family practitioner, who stated that she underwent a left L5-S1 microdiscectomy on
January 12, 2010 due to a December 18, 2009 work injury. She underwent the procedure to
ameliorate a left L5-S1 disc herniation. Dr. Frye opined that appellant had an employmentrelated condition which required corrective surgery.
By decision dated July 14, 2010, OWCP denied the claim, finding that appellant failed to
submit sufficient medical evidence to establish that her herniated disc condition was related to
her employment as a postal clerk.
On January 28, 2011 appellant requested reconsideration.
additional medical evidence in support of her claim.

She did not submit any

By decision dated February 10, 2011, OWCP denied appellant’s application for review on
the grounds that it did not raise any substantive legal questions or include new and relevant
evidence sufficient to require review of the prior decision.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that OWCP erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by OWCP; or by constituting
relevant and pertinent evidence not previously considered by it.3 Evidence that repeats or
duplicates evidence already in the case record has no evidentiary value and does not constitute a
basis for reopening a case.4
ANALYSIS
In the present case, appellant requested reconsideration of the denial of her claim on
January 28, 2011 by checking a box on an OWCP form indicating that she was requesting
3

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

4

Howard A. Williams, 45 ECAB 853 (1994).

2

reconsideration of her claim. She did not submit any evidence or argument in support of her
request for reconsideration. Appellant’s request for reconsideration therefore did not show that
OWCP erroneously applied or interpreted a specific point of law; or advance a relevant legal
argument not previously considered by OWCP. Furthermore, she did not submit any new and
relevant evidence in support of her claim. Appellant did not submit medical evidence which
addresses the relevant issue of whether she sustained a herniated disc condition in the
performance of duty. As her reconsideration request did not meet the requirements of 20 C.F.R.
§ 10.606(b), OWCP did not abuse its discretion in refusing to reopen her claim for a review on
the merits.5
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for
reconsideration on the merits of her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 10, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: November 16, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

The Board notes that appellant submitted additional evidence to the record following the February 10, 2011
OWCP decision. The Board’s jurisdiction is limited to a review of evidence which was before OWCP at the time of
its final review. 20 C.F.R. § 501(c).

3

